Order entered May 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00258-CV

                      SHIELDS LIMITED PARTNERSHIP, Appellant

                                                V.

                   BOO NATHANIEL BRADBERRY, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00541-E

                                           ORDER
       We GRANT the May 28, 2014 motion of Vikki Ogden, Official Court Reporter for

County Court at Law No. 5 of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed by June 30, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE